Sherman, J.
Plaintiff sues upon quantum meruit for services rendered. Though this is a simple cause of action, the complaint *257is lengthy, containing nineteen paragraphs, in one of which plaintiff sets forth the services actually rendered. The remainder of this complaint is devoted to the alleged relations between the defendant corporations, among which is a charge that statements of false and fictitious profits were made in connection with the application for listing submitted by one of the defendants to the New York Stock Exchange, and other equally detached and unrelated averments.
Such a pleading invites and must receive condemnation. The pleader has entirely ignored the provisions of section 241 of the Civil Practice Act, which provides that “ every pleading shall contain a plain and concise statement of the material facts.”
The order appealed from should be modified by granting defendants’ motion to strike out paragraphs 4, 5, 6, 7, 8, 9, 11 and 16 of the complaint, and as so modified affirmed, with ten dollars costs and disbursements to the appellants, with leave to plaintiff to serve an amended complaint within ten days upon payment of said costs.
Dowling, P. J., Merrell, Finch and McAvoy, JJ., concur.
Order modified by granting motion to strike out paragraphs 4, 5, 6, 7, 8, 9, 11 and 16, and as so modified affirmed, with ten dollars costs and disbursements to the appellants, with leave to plaintiff to serve an amended complaint within ten days from service of order upon payment of said costs.